Citation Nr: 1604291	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  14-06 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for the purpose of establishing eligibility for VA medical treatment.  


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Esquire


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran had active service from September 1981 to March 29, 1992, that is recognized for VA benefits purposes.  Service from March 30, 1992 to August 1993 was other than honorable, and has been determined to be a bar to VA benefits related to that period of service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, reopened and denied the claims for service connection for depression/PTSD, a low back disability, and tinnitus and denied entitlement to service connection for the purpose of establishing eligibility for treatment.  

The Veteran submitted a notice of disagreement with the July 2011 rating decision in September 2011.  Then, in March 2013, his representative withdrew the issues of service connection for bilateral hearing loss, tinnitus, hypertension, and a low back condition.  In an April 2013 statement, the Veteran's representative requested that the appeal of the claims of service connection for tinnitus and low back disability be reinstated.  As the period to file a notice of disagreement had expired, there is no basis to reinstate the claims, though they can be reopened if new and material evidence is submitted.  

Where the claim in question has been finally adjudicated at the RO level and not appealed, the Board has a jurisdictional responsibility to first consider whether it is proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the characterization of the psychiatric issue, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim.

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board has broadened the claim for service connection for psychiatric disability to entail PTSD and any other acquired psychiatric disability present.

The Veteran and his attorney failed to report for a formal hearing with a Decision Review Officer (DRO) in April 2013.  However, the DRO was able to conduct an informal conference with his attorney in lieu of the formal hearing that day.  A report from that conference has been associated with the claims file.  

The Veteran withdrew his request for a hearing before the Board multiple times, beginning in a March 2013 statement.  The request is, therefore, considered withdrawn.  

In September 2014, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2015).

The issues of entitlement to service connection for a psychiatric disability (on the merits) and service connection for establishing eligibility for VA medical treatment are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  In November 2007, service connection for a psychiatric disability, characterized as  depression was denied; no additional evidence or notice of disagreement was submitted within one year of notice of that decision.  

2.  Evidence received more than one year after the November 2007 decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The November 2007 decision that denied a claim for service connection for depression is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014); 38 C.F.R. 
§§ 3.104, 20.201, 20.302, 20.1103 (2015).

2.  Evidence received more than one year since the November 2007 decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Board concludes that the VCAA does not preclude the Board from adjudicating the application to reopen the claim of service connection for a psychiatric disability.  This is so because the Board is taking action favorable to the Veteran by reopening the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Generally, a claim which has been finally denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection for depression was initially denied in a November 2007 decision, on the basis there was no evidence of such symptoms during service or within one year of discharge, or, in other words, on the basis that an in-service injury or event had not been demonstrated and a psychosis disability was not present during the presumptive period.  Indeed, the evidence at the time did not demonstrate that a current diagnosis of any acquired psychiatric disability was related to an in-service injury or event.  The Veteran did not submit a notice of disagreement or new evidence within one year of that rating decision.  Therefore, the decision on the claim became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c)).

Evidence received more than one year since the November 2007 rating decision includes multiple VA treatment records demonstrating a current diagnosis of several acquired psychiatric disabilities, to include depression, PTSD, and anxiety disorder as well as VA and private medical opinions asserting that such disabilities began during service as a result of fear of hostile military activity.  This evidence is new in that it was not previously of record.  It pertains to a basis for the prior denial, namely whether the Veteran has a current acquired psychiatric disability related to an in-service injury.  As such, the claim is reopened.



ORDER

New and material evidence having been received; the claim for service connection for a psychiatric disability, including PTSD is reopened.  


REMAND

The Veteran contends that he incurred an acquired psychiatric disability during service as a result of his service in Panama beginning in December 1989 during his first period of service.  Service records document that the Veteran served on active duty in Panama during Operation Just Cause, the invasion of Panama by the United States, from mid-December 1989 through late January 1990.  Service personnel records reflect that the Veteran served in an imminent danger pay area from December 20, 1989, to January 31, 1990.  Service treatment records are negative for any complaints or treatment of psychiatric symptoms during service.  

Recent VA treatment records reflect diagnoses of major depression and PTSD.  A September 2014 Disability Benefits Questionnaire (DBQ) from the Veteran's treating VA physician, a Team Leader on a PTSD team, provided diagnoses of major depression and PTSD based upon the Veteran's reports of regarding his in-service stressors, including fear of hostile military activity.  

An August 2012 private psychiatric evaluation from Dr. E.T., concluded that the Veteran had PTSD based upon his service in Panama during Operation Just Cause.  The examiner stated that the Veteran had a legitimate fear of hostile enemy action and fear of actual or threatened death or serious injury and that his symptoms fully satisfy the DSM-IV criteria for a diagnosis of PTSD.  The examiner stated that the Veteran's responses were consistent of his illness and there was no evidence of malingering or exaggeration of symptoms.  

The Veteran received a VA examination in June 2011.  The examiner noted the Veteran's reports of feeling scared when he heard bombs going off and the sound of artillery while serving in support of the special operations command in Panama.  However, the examiner then stated that the Veteran never reported fear of hostile enemy or terrorist activity.  The examiner stated that the Veteran did not report the DUI accident and manslaughter charges at the end of his second period of service.  The examiner concluded that based on the records reviewed and evaluation of the Veteran, it is less likely as not that he experiences PTSD due to military service between 1981 and 1992.  

The Board is required to analyze the credibility and probative value of the evidence of record.  Based on the conflicting clinical record, the Board finds an additional examination is necessary to adjudicate the claim  In addition, current treatment records, both private and VA, should be associated with the claims file.  As the eligibility for VA medical treatment is intertwined with the service connection claim, it will not be adjudicated at this time.  

Accordingly, the case is REMANDED for the following action: 

1.  First, after obtaining any necessary authorizations from the Veteran, obtain any outstanding treatment records pertaining to his psychiatric disability, including any treatment records from Dr. ET.  Any records obtained should be associated with the claims file.    

2.  All outstanding VA treatment records pertaining to the Veteran's psychiatric disability should be associated with the claims file.  

2.  Thereafter, the RO should schedule the Veteran for an examination by a VA board certified psychiatrist or psychologist to determine the nature and etiology of any psychiatric disability.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

The examiner should determine whether the veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty during his honorable period of service and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed and should address the findings by Dr. ET and VA medical practitioners (who diagnosed PTSD and major depression related to service).  The examiner should provide a rationale for the opinions. 

3.  After ensuring that the requested actions are completed, the RO should re-adjudicate the claims on appeal.  If any benefit sought is not fully granted, the RO must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


